Exhibit 10.1
 
 
INDEMNIFICATION AGREEMENT dated as of [•] (this “Agreement”), between Barnes &
Noble, Inc., a Delaware corporation (the “Company”), and [●] (“Indemnitee”).
 
RECITALS
 
A.           It is important to the Company that it attract and retain as
directors and officers the most capable persons available.
 
B.           Indemnitee is a director and/or officer of the Company.
 
C.           The Company’s Amended and Restated By-laws (the “By-laws”) provide
that the Company shall indemnify its directors and officers to the fullest
extent permitted by law and shall advance expenses in connection therewith, and
Indemnitee has been serving and continues to serve as a director and/or officer
of the Company in part in reliance on such provisions.
 
D.           In recognition of Indemnitee’s need for substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the Company in an effective manner, in recognition of Indemnitee’s reliance on
the aforesaid provisions of the By-laws, and to provide Indemnitee with express
contractual indemnification (regardless of, among other things, any amendment to
or revocation of such provisions, any change in the composition of the Company’s
Board of Directors (the “Board”), any acquisition or business combination
transaction relating to the Company or any change in the Company’s
stockholders), the Company wishes to provide on the terms and subject to the
conditions set forth in this Agreement for the indemnification of and the
advancing of Expenses (as defined in Section 1(c)) to Indemnitee and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies.
 
E.           The By-laws and the General Corporation Law of the State of
Delaware expressly provide that the indemnification provisions set forth therein
are not exclusive and contemplate that contractual agreements may be entered
into between the Company and its directors and officers with respect to
indemnification.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.           Certain Definitions.  In addition to terms defined elsewhere
herein, the following terms shall have the meanings ascribed to them below when
used in this Agreement:
 
(a) A “Change in Control” shall have occurred with respect to the Company if (i)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 and the rules and regulations thereunder,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 40% or more of the equity interests
of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully-diluted basis (including
taking into account all such equity interests that such “person” or “group” has
the right to acquire pursuant to any option right); or (ii) during any period of
24 consecutive months, a majority of the members of the board of directors or
other equivalent governing body of the Company cease to be composed of
individuals (A) who were members of that board or equivalent governing body on
the first day of such period, (B) whose election or nomination to that board or
equivalent governing body was approved (which need not include having been
recommended) by individuals referred to in clause (A) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (C) whose election or nomination to that board or
other equivalent governing body was approved (which need not include having been
recommended) by individuals referred to in clauses (A) and (B) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(b) “Claim” means any Proceeding, whether instituted, made or conducted by the
Company or any other Person, to which Indemnitee is a party or is otherwise
involved (including as a witness) by reason of the fact that (i) Indemnitee is
or was a director and/or officer of the Company or (ii) Indemnitee is or was
serving at the request of the Company as a director, officer, employee and/or
agent of another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise.
 
(c) “Expenses” means any and all attorneys’ and experts’ fees and all other
costs, expenses and obligations (including travel expenses, court costs,
retainers, transcript costs, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) actually and reasonably
incurred or suffered by or on behalf of Indemnitee in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, defend, be a witness in or participate in,
any Claim.
 
(d) “Indemnifiable Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties, ERISA excise taxes and amounts paid or
payable in settlement (including all interest, assessments and other charges
paid or payable in connection with or in respect of any of the foregoing)
relating to, resulting from or arising out of any Claim.
 
(e) “Independent Legal Counsel” means an attorney or law firm that is
experienced in matters of corporate law and that shall not have otherwise
performed services for the Company or Indemnitee within the last five years
other than serving as independent legal counsel for purposes of determining the
rights, including the indemnification rights, of Indemnitee hereunder or under
the By-laws, or for purposes of determining similar rights of other indemnitees
under similar indemnification agreements or the By-laws.
 
(f) “Person” means any individual, firm, corporation, partnership, company,
limited liability company, trust, joint venture, association, governmental
entity or other entity.
 
(g) “Proceeding” means any threatened, asserted, pending or completed action,
suit or proceeding (whether civil, criminal, administrative, investigative or
other, including any arbitration or other alternative dispute resolution
mechanism), or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding.
 
(h) “Reviewing Party” means (i) if Indemnitee is a current director or officer
of the Company, (A) such member or members of the Board who are not and were not
party to or otherwise involved in (including as witnesses) the Claim in respect
of which indemnification is being sought, (B) a committee of such members of the
Board, designated by a majority vote of such members of the Board or (C)
Independent Legal Counsel; or (ii) if Indemnitee is not a current director or
officer of the Company, any person specified in clause (i) or such other person
or body as may be selected by the member or members of the Board who are not and
were not party to or otherwise involved in (including as witnesses) the Claim in
respect of which indemnification is being sought.
 
2.           Service by Indemnitee.  Indemnitee shall serve and continue to
serve as a director and/or officer of the Company and in such other capacity
with respect to the Company as the Company may request, as the case may be,
faithfully and to the best of Indemnitee’s ability so long as Indemnitee is duly
elected or appointed to the Board or duly appointed as an officer of the
Company, and until such time as Indemnitee is removed from the Board or removed
from his or her office, as the case may be, as permitted by law or the Company’s
certificate of incorporation or By-laws now or hereafter in effect, or until
such time as Indemnitee tenders a resignation in writing.
 
3.   Basic Indemnification Arrangement; Advancement of Expenses.
 
(a) The Company shall indemnify and hold harmless Indemnitee, to the fullest
extent permitted by the laws of the State of Delaware in effect on the date
hereof or as such laws may from time to time hereafter be amended to increase
the scope of such permitted indemnification, against all Indemnifiable Losses
actually and reasonably incurred in connection with a Claim.  The Company shall
provide such indemnification in full as soon as practicable after request is
made by Indemnitee in accordance with Section 4 hereof, but in any event no
later than 60 days after receiving a written request from Indemnitee.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b) If so requested by Indemnitee, the Company shall advance to Indemnitee
within 20 days of such request any and all Expenses which Indemnitee determines
reasonably likely to be payable in connection with a Claim (an “Advancement of
Expenses”).  In accordance with such request, the Company shall either (i) pay
such Expenses on Indemnitee’s behalf, or (ii) reimburse Indemnitee for such
Expenses.  Subject to Sections 3(c) and 3(d)(ii), Indemnitee’s right to an
Advancement of Expenses is absolute, payable in advance of any disposition of a
Claim, and shall not be subject to any prior determination by the Reviewing
Party that Indemnitee has satisfied any applicable standard of conduct for
indemnification.
 
(c) Notwithstanding any other provision of this Agreement, Indemnitee shall not
be entitled to indemnification or Advancement of Expenses hereunder with respect
to any Claim (or portion thereof) brought or made by Indemnitee against:  (i)
the Company, except for (A) any Claim (or portion thereof) in respect of this
Agreement and/or Indemnitee’s rights hereunder, (B) any Claim (or portion
thereof) to establish or enforce a right to indemnification under (1) any
statute or law, (2) any other agreement with the Company or (3) the Company’s
certificate of incorporation or By-laws now or hereafter in effect and (C) any
counter-claim or cross-claim brought or made by Indemnitee against the Company
in any Claim (or portion thereof) brought by or in the right of the Company
against him; or (ii) any other Person, unless approved by the Board.


(d) Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under this Section 3 shall be subject to the condition that the
Reviewing Party shall have determined, in accordance with Section 4 hereof, that
Indemnitee is entitled to indemnification under applicable law and this
Agreement, and (ii) to the extent required by the laws of the State of Delaware,
the obligation of the Company to make an Advancement of Expenses under this
Section 3 shall be subject to the condition that if, when, and to the extent
that it is determined in a final decision from which there is no further right
to appeal (a “Final Adjudication”) that Indemnitee is not entitled to be
indemnified hereunder in accordance with applicable law, the Company shall be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company in
accordance with this Section 3(d)) within 20 days of such Final Adjudication for
all such Expenses theretofore advanced (it being understood that Indemnitee’s
foregoing agreement to reimburse shall be deemed to satisfy any requirement that
Indemnitee provide the Company with an undertaking to repay any Advancement of
Expenses if it is determined by a Final Adjudication that Indemnitee is not
entitled to indemnification hereunder in accordance with applicable law);
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that indemnification of Indemnitee would not be prohibited under applicable law,
any determination made by the Reviewing Party that Indemnitee would be
prohibited from being indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Advancement of
Expenses unless and until a Final Adjudication is made with respect
thereto.  Any required repayment of Advancement of Expenses on the part of
Indemnitee shall be unsecured and interest-free.  If there has been no
determination by the Reviewing Party within 60 days after written request is
presented to the Company or if the Reviewing Party determines that the Company
would be prohibited from indemnifying Indemnitee under applicable law,
Indemnitee shall have the right to commence litigation seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor.
 
 
4.
Procedure for Determination of Entitlement to Indemnification.

 
(a) To obtain indemnification hereunder, following a Final Adjudication of the
applicable Claim, Indemnitee shall submit to the Company a written request
therefor, along with such documentation and information as is reasonably
available to Indemnitee and reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification hereunder; provided,
however, that no deficiency in any such request, documentation or information
shall adversely affect Indemnitee’s rights to indemnification or Advancement of
Expenses hereunder.  The Secretary of the Company shall, promptly upon receipt
of such a request for indemnification, advise the Board and the Reviewing Party
in writing that Indemnitee has requested indemnification.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b) Upon a written request by Indemnitee pursuant to the first sentence of
Section 4(a) hereof, a determination, if required by the laws of the State of
Delaware, with respect to Indemnitee’s entitlement thereto shall be made by the
Reviewing Party.  If the Reviewing Party is Independent Legal Counsel, such
determination shall be made in a written opinion to the Board, a copy of which
shall be delivered to Indemnitee.  If it is determined that Indemnitee is
entitled to indemnification hereunder, the Company shall make payment to
Indemnitee as soon as practicable but in any event no later than 60 days after
receiving Indemnitee’s written request for indemnification.  Indemnitee shall
cooperate with the Reviewing Party with respect to Indemnitee’s entitlement to
indemnification, including providing to the Reviewing Party upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure by court order or other similar legal
requirement and which is reasonably available to Indemnitee and reasonably
necessary to such determination.  Any costs and expenses (including attorneys’
fees and disbursements) reasonably incurred by Indemnitee in so cooperating with
the Reviewing Party making such determination shall be borne by the Company, and
the Company hereby agrees to indemnify and hold Indemnitee harmless therefrom.
 
5.           Change in Control.  The Company agrees that if a Change in Control
shall have occurred with respect to the Company, then, upon written request of
Indemnitee, the Reviewing Party with respect to all matters thereafter arising
concerning rights of Indemnitee to indemnification hereunder or under any
provision of the Company’s certificate of incorporation or By-laws now or
hereafter in effect shall be Independent Legal Counsel selected by Indemnitee
and approved by the Company (which approval shall not be unreasonably delayed,
conditioned or withheld).  Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law.  The
Company agrees to pay the reasonable fees of the Independent Legal Counsel and
to indemnify fully such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.
 
6.           Indemnification for Additional Expenses.  Without limiting the
generality or effect of the foregoing, the Company shall indemnify Indemnitee
against  and, if requested by Indemnitee, shall within 20 days of such request
advance to Indemnitee in accordance with Section 3(b), any and all additional
Expenses paid or incurred by Indemnitee in connection with any Claim asserted or
brought by Indemnitee for (a) indemnification or Advancement of Expenses by the
Company hereunder or under any other agreement or any provision of the Company’s
certificate of incorporation or By-laws now or hereafter in effect and/or (b)
recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, provided that it is determined by a Final
Adjudication that Indemnitee is entitled to indemnification, Advancement of
Expenses or insurance recovery, as the case may be, under applicable law.
 
7.           Partial Indemnity, Success on the Merits, Etc.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of any Indemnifiable Loss but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion thereof to which Indemnitee is entitled.  Moreover, notwithstanding
any other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Loss or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.
 
8.           Burden of Proof.  In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the Reviewing Party or court shall presume that
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled.
 
9.           Other Presumptions.  For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.  In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.  For purposes of any determination of Indemnitee’s
entitlement to indemnification or Advancement of Expenses hereunder, Indemnitee
shall be presumed to have acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal Claim, to have also had no reasonable
cause to believe his or her conduct was unlawful, if it is determined by the
Reviewing Party that Indemnitee’s actions were based on reliance in good faith
(A) on the records or books of account of the Company or another enterprise,
including financial statements, (B) on information supplied to Indemnitee by the
officers of the Company or another enterprise in the course of their duties, (C)
on the advice of legal counsel for the Company or the Board (or any committee
thereof) or for another enterprise or its board of directors (or any committee
thereof), (D) on information or records given or reports made by an independent
certified public accountant selected with reasonable care by the Company or the
Board (or any committee thereof) or by another enterprise or its board of
directors (or any committee thereof), or (E) on information, opinions or
statements given or reports made by any other person selected with reasonable
care by the Company or the Board (or any committee thereof) or by another
enterprise or its board of directors (or any committee thereof) as to matters
Indemnitee reasonably believes are within such person’s professional or expert
competence.  For purposes of this Section 9, the term “another enterprise” means
any other corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, employee or
agent.  The provisions of this Section 9 shall not be deemed to be exclusive or
to limit in any way the other circumstances in which Indemnitee may be deemed or
found to have met the applicable standard of conduct set forth in this
Agreement.  In addition, the knowledge and/or actions, or failure to act, of any
other director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnification hereunder.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
10.           Non-Exclusivity, Etc.  The rights of Indemnitee hereunder shall be
in addition to any other rights Indemnitee may have under the Company’s
certificate of incorporation and By-laws now or hereafter in effect, the
substantive laws of the State of Delaware, any other contract or otherwise
(collectively, “Other Indemnity Provisions”); provided, however, that (a) to the
extent that Indemnitee otherwise would have any greater right to indemnification
under any Other Indemnity Provision, Indemnitee shall be deemed to have such
greater right hereunder and (b) to the extent that any change is made to any
Other Indemnity Provision which permits any greater right to indemnification
than that provided hereunder as of the date hereof, Indemnitee shall be deemed
to have such greater right hereunder.  No amendment to the Company’s certificate
of incorporation or By-laws now or hereafter in effect shall be effective
vis-à-vis Indemnitee to the extent the effect of such amendment would be to
deny, diminish or encumber Indemnitee’s right to indemnification hereunder or
under any Other Indemnity Provision.
 
11.           Liability Insurance.  To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
director or officer of the Company.  If, at the time of receipt of notice of a
Claim pursuant to the terms hereof, the Company has directors’ and officers’
liability insurance in effect, the Company shall give prompt notice of the Claim
to the insurers in accordance with the procedures set forth in the respective
policies.
 
12.           Subrogation.  In the event of payment hereunder, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other Persons (other than Indemnitee’s
successors).  Indemnitee shall execute all papers reasonably required and shall
do everything that may be reasonably necessary to secure such rights, including
execution of such documents necessary to enable the Company to effectively bring
suit to enforce such rights.
 
13.           No Duplication of Payments.  The Company shall not be liable
hereunder to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Other Indemnity Provisions or otherwise) of the
amounts otherwise indemnifiable hereunder.
 
14.           Defense of Claims.  The Company shall be entitled to participate
in the defense of any Claim or to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee; provided, however, that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict of interest, (b) the named parties
in any such Claim (including any impleaded parties) include both the Company and
Indemnitee and Indemnitee concludes that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense.  The Company shall not be liable to
Indemnitee hereunder for any amounts paid in settlement of any Claim effected by
Indemnitee without the Company’s prior written consent.  The Company shall not,
without the prior written consent of Indemnitee, effect any settlement of any
threatened or pending Claim to which Indemnitee is or could have been a party
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on all
claims that are the subject matter of such Claim.  Neither the Company nor
Indemnitee shall unreasonably delay, condition or withhold its or his or her
consent to any proposed settlement; provided, however, that Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
15.   Successors and Binding Agreement.  
 
(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to Indemnitee and his or her counsel,
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor to the Company, including any
Person acquiring directly or indirectly all or substantially all of the business
or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for purposes of this Agreement), but shall not otherwise be assignable
or delegable by the Company.
 
(b)      This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.
 
(c)      This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
15(a) and 15(b).  Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this Section
15(c), the Company shall have no liability to pay any amount so attempted to be
assigned or transferred.
 
16.           Continuation of Indemnity.  This Agreement shall be unaffected by
Indemnitee ceasing serve as a director or officer of the Company or ceasing to
serve at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise and shall continue for so long
as Indemnitee may have any liability or potential liability by virtue of his or
her service in such capacity, including the final termination of all pending
Claims in respect of which Indemnitee is granted rights of indemnification or
Advancement of Expenses hereunder and of any Claims commenced by Indemnitee
pursuant to this Agreement relating thereto, whether or not he or she is acting
or serving in such capacity at the time any liability or Expense is incurred for
which indemnification or Advancement of Expenses can be provided hereunder.
 
17.           Notices.  For all purposes of this Agreement, all communications,
including notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, or one business day after having been sent for next-day
delivery by a nationally recognized overnight courier service, addressed to the
Company (to the attention of the Secretary of the Company) and to Indemnitee at
the addresses shown on the signature page hereto, or to such other address as
any party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address shall be effective only upon receipt.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
18.           Governing Law; Submission to Jurisdiction.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS OF SUCH
STATE.  ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR BROUGHT TO ENFORCE RIGHTS HEREUNDER SHALL BE
FILED IN AND LITIGATED SOLELY BEFORE THE COURT OF CHANCERY OF THE STATE OF
DELAWARE (OR, SOLELY TO THE EXTENT THE COURT OF CHANCERY DOES NOT HAVE SUBJECT
MATTER JURISDICTION, THE EXCLUSIVE JURISDICTION OF ANY OTHER STATE OR FEDERAL
COURT LOCATED IN THE STATE OF DELAWARE), AND EACH PARTY TO THIS AGREEMENT:  (A)
GENERALLY AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURT AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PERMITTED BY
LAW ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE
DOCTRINE OF “FORUM NON CONVENIENS;” AND (B) GENERALLY AND UNCONDITIONALLY
CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF
CERTIFIED OR REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH
THE NOTICE PROVISIONS OF THIS AGREEMENT.  FOR PURPOSES OF THIS SECTION, THE TERM
“ACTION OR PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS,
HEARINGS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS
THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR
CIVIL OR CRIMINAL.  THE FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE
GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE FOR ANY PURPOSE
EXCEPT AS PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON
OTHER THAN THE PARTIES TO THIS AGREEMENT.
 
19.           Validity.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason
whatsoever:  (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including each portion of any Section of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision or provisions held invalid,
illegal or unenforceable.
 
20.           Amendments, Etc.  No provision of this Agreement may be waived,
amended or discharged unless such waiver, amendment or discharge is executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other similar
or dissimilar provisions hereof, nor shall such waiver constitute a continuing
waiver.
 
21.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same
instrument.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
 
22.           Interpretation.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated.  Headings of sections and paragraphs in this Agreement are
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.  Wherever the
words “include”, “includes”, or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.  Wherever the
word “hereunder” is used in this Agreement, it shall mean “under this
Agreement.”  Words denoting gender shall include all genders.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
23.           Miscellaneous.  No agreements or representations, oral or
otherwise, expressed or implied with respect to the subject matter hereof have
been made by either party that are not set forth expressly in this Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
 
 

  BARNES & NOBLE, INC.          
 
By:
        Name:        Title:           

 

 
[INDEMNITEE]
         


